GULOTTA, Judge
(concurring in part, dissenting in part).
I concur with that part of the majority opinion which concludes that the amount of the basic tax is based on the revised inventory figure. I dissent from that part of the majority opinion which concludes that the provisions of the statute in effect on the date of death of the decedent are applicable after the effective date of the amendment.
The interest provisions in the statute and the amendment are in the nature of interest penalties. Though denoted as “interest” in the statute, it is clear that this assessment is made for failure 'to make expeditious payment of the taxes owing to the state. This is a penalty in the form of interest. As such, each month (on the anniversary date of death) commences a new offense for which a new penalty is assessed and continues until the tax and penalty is paid.
I am of the opinion, therefore, the interest penalty should be computed in accordance with the statute as it stood prior to the effective date of the amendment.1 Thereafter, the penalty should be computed in accordance with the reduced amount provided for in the amendment.2
I would compute the tax and penalty as follows:
Penalties coming due on October 21, 1971 through July 21, 1972
6 mo at 1% per month — 6%
4 mo at 2% per month — 8%
Penalties coming due after the effective date of LSA-R.S. 47:2420 as amended, August 21, 1972 through August 21, 1973
13 mo at 1% per month — 13%
Total penalties due —27%
Basic tax due $ 8,708.00
Multiplied by total penalties (27%) 2,351,16
$11,059.16
Accordingly, I respectfully dissent.

. July, 1972.


. gee 85 C.J.g. Taxation § 1207, at page 1098.